—Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant was not present during a pretrial Sandoval conference held in chambers, wherein County Court determined that, should defendant choose to testify, he could be cross-examined concerning prior bad acts (see, People v Beasley, 80 NY2d 981, rearg denied 81 NY2d 759; People v Dokes, 79 NY2d 656). Because County Court’s ruling was not wholly favorable to defendant, reversal is required (see, People v Odiat, 82 NY2d 872, 874; People v Favor, 82 NY2d 254). We disagree with the People’s characterization of the proceeding as a Ventimiglia hearing (see, People v Ventimiglia, 52 NY2d 350) because the People were not seeking to introduce evidence of prior bad acts on their direct case. In any event, even if the hearing is so characterized, reversal is still required (see, People v Spotford, 196 AD2d 179). In light of our determination, it is unnecessary to reach defendant’s alternative argument. (Appeal from Judgment of Monroe County Court, Connell, J.—Murder, 2nd Degree.) Present—Green, J. P., Pine, Balio, Fallon and Doerr, JJ.